DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 Response to Amendment
The Amendment filed on 1/15/2021 has been entered. Claims 1-11 and 16 remain pending in the application. Claim 11 has been withdrawn from further consideration as previously detailed in the Non-final office action mailed 3/10/2020. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 10/7/2020.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 10/7/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4, line 3; claim 9, line 3; and claim 10, lines 4 and 5 are objected to because of the following informalities:   
Claim 4, line 3; claim 9, line 3; and claim 10, lines 4 and 5 recites “the suspended particles”. The suspended particles are referred to as the particles in all other instances in the claims. Appropriate correction is required. Examiner suggests replacing “the suspended particles” with “the particles” in order to keep the claim terminology consistent. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a flow restraining mechanism located in proximity to said distal outlet and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the embolization microcatheter” in claim 9. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3,
Line 1-2 recites “wherein the particles include solid embolic material or/and particulate embolic agent”. Claim 3 is dependent on claim 1. Claim 1 does not positively require the particles. It is unclear if claim 3 is intending to positively require the particles since claim 3 further defines the particles. Appropriate correction is required. For examination purposes Examiner construes the particles as not positively required. Examiner suggests removing the limitation, positively reciting the suspension or further clarifying the embolization microcatheter is configured to deliver a suspension having particles of solid embolic material or/and particular embolic agent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (U.S. PG publication 20030045842) further in view of Brucker (U.S. PG publication 20070073271).
In regard to claim 1,
Kawakita discloses an embolization microcatheter (see figure 1, item 1; Examiner notes the catheter 1 is construed as an embolization microcatheter since the catheter is fully capable of being used in an embolization process due to its size and structure and see paragraph [0030]: wherein the outer diameter is 2.7 mm or less) for modifying and delivering a suspension to a subject (paragraph [0026]; Examiner notes for modifying and delivering a suspension to a subject is an intended use limitation and the catheter of Kawakita is fully capable of modifying and delivering a suspension due to its size and structure), the suspension includes particles suspended in a suspension fluid (Examiner notes the suspension is not positively recited and the microcatheter of Kawakita is fully capable of delivering a suspension which includes particles suspended in a suspension fluid), the microcatheter comprising: 
a tubular wall (figure 1, item 2) comprising a proximal wall end (see figure 1 wherein the proximal wall end is construed as the wall end closest to base part 3), a distal wall end (see figure 1 and 3 wherein the distal wall end is construed as the wall end furthest from base part 3), and a lumen (figure 3, item 4) extending between said wall ends (see figure 1 and 3) and configured to allow passage therethrough of the suspension (paragraph [0026]; Examiner notes configured to allow passage therethrough of the suspension and the lumen is fully capable of allowing passage therethrough of the suspension due to its size and structure); 

a plurality of side openings (figure 1 and 3, item 5; paragraph [0040]: wherein the side openings are construes as circular) formed in the tubular wall proximally to the distal outlet (see figure 3), 
wherein the distal outlet is shaped or/and sized to allow passage therethrough of both the suspension fluid and the particles (paragraph [0033]; Examiner notes wherein since the inner diameter of the lumen is .9-1.8 mm it would be capable of allowing both suspension fluid and particles smaller than .9-1.8 mm to pass therethrough; Examiner notes to allow passage therethrough of both the suspension fluid and the particles is an intended use limitation and the distal outlet is shaped or sized to allow passage therethrough of both the suspension fluid and the particles as explained above), 
wherein the plurality of side openings is configured to allow passage therethrough of the suspension fluid while blocking passage therethrough of the particles, during delivery of the suspension to the subject (Examiner notes “configured to allow passage therethrough of the suspension fluid while blocking passage therethrough of the particles, during delivery of the suspension to the subject” is an intended use limitation and the plurality of side openings are fully capable of allowing passage therethrough of the suspension fluid while blocking passage therethrough of the particles, during delivery of the suspension to the subject; paragraph [0044]: The size (diameter, major axis or the like) of the side aperture 5 is preferably 0.10-0.43 times as large as the outer diameter of the tube body 2; Examiner notes since the side openings are smaller than the distal outlet they would block passage of particles that would be larger than the side openings but smaller than the distal outlet and would allow passage of the suspension fluid), 
wherein the plurality of side openings is distributed around or/and along a section of the tubular wall (see figure 1 and figure 3), 
wherein the embolization microcatheter has a length suitable for performing embolization procedures (paragraph [0030]; Examiner notes this is an intended use limitation and the length of the 
wherein the microcatheter is configured to prevent back flow during continuous delivery of the particles through its distal outlet (paragraph [0010] and [0042]).
Kawakita is silent as to wherein the plurality of side openings has a smallest cross sectional dimension equal to or less than about 100 microns, and wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2 such that a ratio of momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3. Examiner notes although Kawakita discusses dimensions of side openings shaped like an ellipse in paragraph [0044], Kawakita is silent as to the dimensions of the circular side openings and total number of circular side openings. 
Brucker teaches wherein the plurality of side openings (figure 4B-4E, item 220n) has a smallest cross sectional dimension equal to or less than about 100 microns (30 micron; paragraph [0069]), and wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2 (see paragraph [0069] and [0074] wherein 640 circular openings with a diameter of 30 microns results in a total opened cross section of the plurality of side openings being 0.45 mm2 which satisfies the limitation of about 0.5 mm2 as page 38 of Applicant’s disclosure states that “the term 'about', as used herein, refers to ± 10 % of the stated numerical value” and .45 mm2 falls within  ± 10 % of 0.5 mm2) such that a ratio of momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3 (Examiner notes the suspension is not positively recited and such that a ratio of momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3 is a functional limitation. Brucker teaches the disclosed structure of a total opened cross section of the plurality of side openings is at least about 0.5 mm2 which 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension and number of the plurality of side openings of Kawakita which Kawakita discloses are both not limited to particular values (see paragraph [0044] and [0071] of Kawakita) to include 640 side openings and wherein the plurality of side openings has a smallest cross sectional dimension of 30 microns thus teaching wherein a total opened cross section of the plurality of side openings is at least about 0.5 mm2 such that a ratio of momentum of the suspension flowing proximally to the plurality of side openings and a momentum of the suspension flowing distally to the plurality of side openings is at least 3, as taught by Brucker, for the purpose of ensuring the catheter remains stable during use (paragraph [0083] of Brucker; see also paragraph [0011] of Kawakita).
Further it would have also been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawakita to include wherein the plurality of side openings has a smallest cross sectional dimension equal to or less than about 100 microns, as taught by Kawakita, as Kawakita teaches the size of the side aperture is not limited to any specific value because it is determined in consideration of the number of the side apertures, the outer diameter of the tube body, and the kind of the material of the tube body (Kawakita, paragraph [0044]) and further wherein the plurality of side openings has a smallest cross sectional dimension equal to or less than about 100 microns as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
In regard to claim 2,
Kawakita in view of Brucker teaches the embolization microcatheter according to claim 1.
Kawakita as modified by Brucker teaches wherein said plurality of side openings is distributed around or/and along a section of said tubular wall (see figure 1 and 3, item 2 and 5 of Kawakita), 
In regard to claim 3,
Kawakita in view of Brucker teaches the embolization microcatheter according to claim 1. Kawakita discloses wherein the particles include solid embolic material or/and particulate embolic agent (Examiner notes the suspended particles are not positively recited. The microcatheter is fully capable of being used with suspended particles that include solid embolic material or/and particular embolic agent due to its shape and structure).
In regard to claim 4,
Kawakita in view of Brucker teaches the embolization microcatheter according to claim 1. Kawakita as modified by Brucker teaches wherein said plurality of side openings comprises slits (openings 5 of Kawakita; Examiner notes Merriam-Webster dictionary defines a slit as a long narrow cut or opening which the opening of 5 is construed as being as it is both long and narrow) having a width less than a minimal diameter of the suspended particles, so as to facilitate said passage blocking (paragraph [0044] of Kawakita and paragraph [0069] of Brucker; Examiner notes so as to facilitate said passage blocking is an intended use limitation and the device of Kawakita as modified by Brucker is fully capable of the intended function. Additionally “the suspended particles” are not positively recited. Examiner notes as discussed above in the rejection of claim 1 the plurality of side openings have a width less than a minimal diameter of the suspended particles if for example a particle with a width of 130 microns was used; Examiner notes a particle with a width of 130 microns would still be capable of exiting through the distal outlet of Kawakita as supported by paragraph [0033] of Kawakita).
In regard to claim 5,
[AltContent: textbox (Longitudinal axis)][AltContent: textbox (Figure 4C)][AltContent: textbox (Length of slit)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    392
    614
    media_image1.png
    Greyscale

Kawakita in view of Brucker teaches the embolization microcatheter according to claim 4. Kawakita as modified by Brucker discloses wherein said slits are longitudinal slits extending with a length thereof parallel to a longitudinal axis of the catheter (see figure 4C of Brucker above: wherein a length of the slit is parallel to a longitudinal axis of the catheter). 
In regard to claim 6,
[AltContent: connector][AltContent: textbox (Figure 4C)][AltContent: textbox (Length of slit)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    392
    614
    media_image1.png
    Greyscale

Kawakita in view of Brucker teaches the embolization microcatheter according to claim 4. Kawakita teaches wherein said slits are circumferential slits extending with a length thereof vertically to a longitudinal axis of the catheter (see figure 4C of Brucker above).
In regard to claim 16,
Kawakita in view of Brucker teaches the embolization microcatheter according to any of the preceding claims (Examiner notes claim 16 is construed as being dependent on claim 1). Kawakita further discloses wherein said tubular wall outer diameter is equal to or less than about 4 mm (paragraph [0030] of Kawakita).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (U.S. PG publication 20030045842) in view of Brucker (U.S. PG publication 20070073271) further in view of Salahieh (U.S. PG publication 20080188928).
In regard to claim 7,
Kawakita in view of Brucker teaches the embolization microcatheter according to claim 1.

Salahieh teaches a length limiting rodlike element (see figure 5, paragraph [0040]: wherein the spine and the hoops are construed as the rodlike element) extending parallel to a longitudinal axis of said catheter across a flexible portion (paragraph [0040]: wherein the spine extends parallel to a longitudinal axis of said catheter across said proximal outlet; paragraph [0047]), so as to resist or/and prevent elongation of the catheter about said flexible portion (paragraph [0040]: wherein the spine and hoops provide support and therefore would resist elongation of the catheter about said proximal outlet; paragraph [0047) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible portion 22 of Kawakita in view of Brucker (see figure 1 and paragraph [0031] of Kawakita) which contains the plurality of side openings to include a length limiting rodlike element extending parallel to a longitudinal axis of said catheter across the flexible portion, so as to resist or/and prevent elongation of the catheter about said flexible portion, as taught by Salahieh, for the purpose of providing support (paragraph [0040] and [0047] of Salahieh). Implanting the teachings of Salahieh into the flexible portion of Kawakita in view of Brucker would result in a length limiting rodlike element extending parallel to a longitudinal axis of said microcatheter across said plurality of side openings, so as to resist or/and prevent elongation of the microcatheter about said plurality of side openings.
In regard to claim 8,
Kawakita in view of Brucker in view of Salahieh teaches the embolization microcatheter according to claim 7. Kawakita in view of Brucker as modified by Salahieh teaches wherein said rod-like element includes lateral extensions (hoops; see paragraph [0040]) in a form of closed or/and opened .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (U.S. PG publication 20030045842) in view of Brucker (U.S. PG publication 20070073271) further in view of Howle (U.S. PG publication 20130267845).
 In regard to claim 9,
Kawakita in view of Brucker teaches the embolization microcatheter according to claim 1.
Kawakita in view of Brucker fails to disclose comprising a flow restraining mechanism located in proximity to said distal outlet, and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the embolization microcatheter. 
Howle teaches a flow restraining mechanism (figure 10, item 150; paragraph [0086]: wherein the grooves are disposed helically and can be used with the embodiment in figure 5; See 112f interpretation above, Examiner notes as defined on page 21-22 of Applicants disclosure “flow restraining mechanism 164 is located in proximity to distal outlet 168, distally to proximal outlet 166, and is configured to modify flow of the suspension, so as to decrease horizontal velocity component of the suspended particles along longitudinal axis of the catheter 160. Flow restraining mechanism 164 includes a helix 170, extending axially in catheter head lumen 171 from proximally to proximal outlet 166 to adjacent distal outlet 168. Helix 170 is shaped and dimensioned so as to increase lateral velocity component of the suspended particles and to decrease longitudinal velocity component of the suspended particles, at the exit from distal outlet 168”) located in proximity to said distal outlet (see figure 10: wherein the outlet shown is the distal outlet), and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the catheter (see figure 10, item 150; Examiner notes this is an intended use limitation, since the flow restraining mechanism structure 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of tubular wall 2 of Kawakita in view of Brucker to include a flow restraining mechanism (helical grooves of Howle) located in proximity to said distal outlet, and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the embolization microcatheter, as taught by Howle, for the purpose of causing less vessel wall damage or lessen the possibility of extravasation (paragraph [0086] of Howle). 
In regard to claim 10,
Kawakita in view of Brucker in view of Howle teaches the embolization microcatheter according to claim 9.
Kawakita in view of Brucker as modified by Howle teaches the wherein said flow restraining mechanism (see Howle figure 10, item 150; paragraph [0086]: wherein the grooves are disposed helically and can be used with the embodiment in figure 5) comprises a helix positioned in the lumen of the embolization microcatheter, adjacent said distal outlet (see Howle paragraph [0086]; see figure 10), and, shaped and dimensioned so as to increase a lateral velocity component of the suspended particles and to decrease a longitudinal velocity component of the suspended particles (Examiner notes this is a functional limitation; since the flow restraining mechanism of Howle meets the structural limitations it would perform the intended function).
Response to Arguments
Applicant’s arguments in regard to priority, see page 5, filed 1/15/2021, have been fully considered and are persuasive in view of the newly made claim amendment to claim 1. 
Applicant's arguments filed 1/15/2021 in regard to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. A new grounds of rejection of claims 1-6 and 16 over . 
Applicant argues on page 8 that Kawakita explicitly states a significantly larger smallest cross sectional as being preferable, than the smallest cross-sectional dimension currently claimed. Examiner notes the explicitly stated cross section relates to side openings shaped as ellipses, not circular side openings. As noted above Kawakita is silent in regard to the size of the openings when circular. Paragraph [0044] of Kawakita also explicitly states “The size of the side aperture 5 is not limited to any specific value because it is determined in consideration of the number of the side apertures 5, the outer diameter of the tube body 2, and the kind of the material of the tube body 2”.
Applicant argues on page 8 that one of ordinary skill in the art wanting to provide an improved embolization microcatheter would be highly unlikely to combine the Kawakita and Howle references since neither mentions embolization treatments and neither of the references discloses injection of particles. As noted above the suspension with particles is not positively recited and Kawakita is fully capable of use for an embolization treatment. 
Applicant argues on page 9 that Kawakita discourages reducing the cross-sectional dimension since it would impair inflow of blood, thus making the catheter less suitable for angiographic procedures. Examiner respectfully disagrees. Brucker (U.S. Pg publication 20070073271) which can also be used in angiographic and other applications (see paragraph [0067] of Brucker) explicitly teaches the reduced cross-sectional dimension in question. Therefore as supported by Brucker the catheter of Kawakita when modified by Brucker would still be suitable for angiographic procedures as explicitly 
Applicant argues on page 9-10 that Kawakita teaches away from such a large total opened cross section. Applicant argues that paragraph [0075] of Kawakita states “the sectional area (circle, ellipse or the like) of the side aperture 35 is preferably in the range of 0.06-0.19 mm2”. Examiner notes claim 1 requires a total opened cross section of the plurality of side openings is at least about 0.5 mm2. Paragraph [0075] of Kawakita appears to discuss a single aperture not the total opened cross section of all of the plurality of apertures. Applicant argues “this range is critical according to the teachings of Kawakita, in order to prevent the strength of side aperture-forming region of the tubular body from being lower than other regions thereof”. However paragraph [0075] of Kawakita explicitly discloses the size of the aperture is not limited and therefore it appears the size does not appear to be critical for the reason as argued by Applicant. Paragraph [0070] of Kawakita further states “Because a plurality of side apertures 35 is not formed concentratively in a predetermined region, it is possible to prevent the strength of a part of the tube body 2, namely, the side aperture-forming region from being lower than other regions thereof”. Kawakita however does not appear to disclose the range of the opened cross section of an opening is critical in order to prevent the strength of side aperture-forming region of the tubular body from being lower than other regions thereof as argued by Applicant. Additionally as noted above paragraph [0075] of Kawakita discusses a cross-section of a single aperture and is silent as to the number of circular apertures. Paragraph [0039] of Kawakita further supports the number of apertures and location can be modified. 

Applicant’s arguments in regard to claims 7 and 8 on page 10 are not persuasive. Claim 1 is not allowable since as noted above a new rejection have been applied in view of Brucker (U.S. PG publication 20070073271) and Examiner has fully addressed Applicant’s arguments in regard to Kawakita.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783